

Exhibit 10.1
AMERICAN CAPITAL AGENCY CORP.
EQUITY INCENTIVE PLAN FOR INDEPENDENT DIRECTORS
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is executed and
delivered as of [●] (the “Grant Date”) by and between American Capital Agency
Corp., a Delaware corporation (the “Company”), and [●], a director of the
Company (the “Grantee”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the American Capital Agency Corp. Equity
Incentive Plan for Independent Directors (the “Plan”). The Grantee and the
Company hereby agree as follows:


1.
Grant. Pursuant to the Plan, the Company hereby grants to the Grantee [●]
Restricted Stock Units (the “RSUs”), representing the right to receive an
equivalent number of shares of Stock, plus any dividend equivalents on the RSUs,
subject to the terms and conditions of the Plan and this Agreement.

2.
Vesting. The RSUs will vest on [●] (the “Vesting Date”), subject to the
Grantee’s continued service through the Vesting Date. If the Grantee separates
from service for any reason prior to the Vesting Date, his or her RSUs will be
forfeited as of such separation date.

3.
Distribution. Notwithstanding any other provision of the Plan, unless a deferral
election is made pursuant to Section 4 below, the RSUs will be paid in Stock as
soon as practicable (and in no event more than thirty (30) days) after the
Vesting Date. In the event of a deferral election with respect to the RSUs, the
RSUs shall be paid in Stock as soon as practicable (and in no event more than
thirty (30) days) after the deferred payment date elected by the Grantee. The
Grantee agrees that he or she will cooperate with the Company to facilitate
payment of the RSUs, which cooperation may include being required to maintain a
brokerage account with the Plan’s recordkeeper.

4.
Deferral Elections. The Grantee may, by completing a copy of the attached
Deferral Election Exhibit and returning it to the Corporate Secretary of the
Company no later than [●], irrevocably elect to defer payment of all or a
portion of the RSUs to any later date after the Vesting Date, provided that he
or she may not elect to defer payment of the RSUs or portion thereof to any date
after [●].

The Grantee may also elect multiple payment dates for the RSUs, provided that he
or she also specifies in the election the percentage of the RSUs that will be
payable on each such date. However, the Grantee may not elect more than one
payment date in any particular calendar year for the RSUs or portion of the
RSUs.
For example, the Grantee may elect to defer payment of 50% of the RSUs to April
1, 2021, and payment of the remaining 50% of the RSUs to July 1, 2022, but may
not elect to defer payment of the remaining 50% of the RSUs to another date or
dates in 2021.

1



--------------------------------------------------------------------------------



Subject to the rules described in the preceding paragraphs, the Grantee may
elect to defer all, some, or none of the RSUs, and may elect different payment
dates for each.
Notwithstanding the foregoing, if the Grantee separates from service (within the
meaning of Section 409A) with the Company, or in the event of the Grantee’s
death or disability or a Change of Control, any vested RSUs the Grantee has
elected to defer will be paid to the Grantee (in the event of the Grantee’s
death, to his or her surviving spouse or, if none, to his or her estate) as soon
as practicable (and in no event more than thirty (30) days) thereafter,
notwithstanding any later payment dates(s) the Grantee may have elected.
If the Grantee fails to complete the Deferral Election Exhibit and timely return
it, he or she will be deemed to have elected not to defer payment of any of the
RSUs. Under applicable tax rules, late deferral elections are not permitted.
5.
Dividend Equivalents. The terms of Section 6(b)(iii)(C) of the Plan shall apply
to the extent dividends are paid with respect to the Company’s Stock. To the
extent the Grantee makes a deferral election with respect to any portion of his
Award, dividend equivalents credited on the RSUs underlying such portion shall
be distributed at the same time as such underlying RSUs.

6.
Establishment of Trust. The Company may establish a trust to fund the payment of
the Award (the “Trust”), and the assets of such Trust shall be invested in
Stock. Notwithstanding the establishment of such trust, (a) all credits and
adjustments to the account for the Grantee’s Award shall be bookkeeping entries
only and shall not represent a special reserve or otherwise constitute a funding
of the Company’s unsecured promise to pay any amounts hereunder, and (b) to the
extent that the Grantee or any other person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of any unsecured general creditor of the Company, and such person has only the
unsecured promise of the Company that such payments shall be made. The Award
evidenced by this Agreement is intended to be part of an unfunded incentive
program exempt from the Employee Retirement Income Security Act of 1974, as
amended, pursuant to 29 C.F.R. Section 2510.3-2(c).

7.
No Tax Advice. By signing this Agreement, the Grantee represents that he or she
has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement and
that he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee understands and
agrees that he or she (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.

8.
Entire Agreement; Plan Controls. This Agreement and the Plan contain the entire
understanding and agreement of the parties concerning the subject matter hereof,
and supersede all earlier negotiations and understandings, written or oral,
between the parties with respect thereto. This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan are
hereby incorporated by reference into this


2



--------------------------------------------------------------------------------



Agreement. In the event of any conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan shall govern. By
signing this Agreement, the Grantee confirms that he or she has received a copy
of the Plan and has had an opportunity to review the contents thereof.
9.
Miscellaneous.

(a)    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at his or her address herein below set forth or such other address as he or she
may designate in writing to the Company, or to the Company to the attention of
the Secretary, at the Company’s address or such other address as the Company may
designate in writing to the Grantee.
(b)    Failure to Enforce Not a Waiver. The failure of the Company or the
Grantee to enforce at any time any provision of this Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.
(c)    Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware without giving effect to the
choice of law principles thereof.
(d)    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties.
(e)    Agreement Not a Contract of Employment. Neither this Agreement nor any
other action taken in connection herewith shall constitute or be evidence of any
agreement or understanding, express or implied, that the Grantee is an employee
of the Company or any subsidiary of the Company.
(f)    Captions. The captions and headings of the sections and subsections of
this Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.
(g)    Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Grantee will be deemed an original and
all of which together will be deemed the same agreement.
(h)    Assignment. The Company may assign its rights and delegate its duties
under this Agreement. If any such assignment or delegation requires consent of
any state securities authorities, the parties agree to cooperate in requesting
such consent. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer herein set
forth, be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

3



--------------------------------------------------------------------------------



(i)    Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
parties intend that there be added as a part of this Agreement a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.
(j)    Section 409A of the Code. The Plan and this Agreement are intended to
comply, and shall be interpreted in a manner consistent, with the requirements
of Section 409A of the Code and the regulations and other regulatory guidance
thereunder (including the exceptions thereto), as applicable. In no event will
the Company or any affiliate be liable for any tax, interest or penalties that
may be imposed by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code. In addition, please note that the Company shall
comply with six-month delay provisions of Section 409A(a)(2)(B) of the Code to
the extent applicable.
*    *    *    *    *
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his or her hand
as of the Grant Date.




AMERICAN CAPITAL AGENCY CORP.






By:
____________________________________

Name: [●]
Title: [●]




GRANTEE




______________________________________
Name: [●]

4



--------------------------------------------------------------------------------





DEFERRAL ELECTION EXHIBIT


1. Name: [●]
2. Date of Award: [●]
3. Number of RSUs:     [●]


4. Vesting Date: [●]
Deferral Election (Complete only if electing to defer payment of all or any
portion of the RSUs):
The Grantee hereby irrevocably elects to defer payment of all or a portion of
the RSUs to the dates specified below. If more than one date is elected for the
RSUs, the Grantee must also specify the percentage of the RSUs that will be
payable on each such date (the amount payable on each such multiple payment date
will be treated as a separate payment for purposes of Section 409A of the Code).
If the Grantee elects a deferred payment date or dates for any portion of the
RSUs, then the elected percentage set forth below must equal 100%. The Grantee
may not elect more than one payment date in any year.
Payment Date
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





NOTE: To make a valid election, return this form to the Company not later than
[●].


GRANTEE


__________________________
_____________________________
Name: [●]


Date






5

